Citation Nr: 1734989	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-06 84	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Frederick J. Nuzzo, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1950 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Boston, Massachusetts.

The Veteran was given the opportunity to present evidence at a hearing before a decision review officer (DRO) at the RO for this claim on March 15, 2016. 

The Board acknowledges the Veteran's pending appeal for entitlement to a total disability based on Individual Unemployability (TDIU). However, as the claim has not been fully adjudicated by the agency of original jurisdiction (AOJ) the Board will not proceed on that issue at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left knee arthritis was not present in service or manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection-left knee arthritis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2014); 38 C.F.R. 3.307 (2016).

If there is no evidence of a chronic disease during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for left knee arthritis. The reasons for this determination are explained below.

First, the Board acknowledges that the Veteran has a current disability of left knee arthritis. In the March 2014 examination report he submitted along with his claim for compensation benefits, the examiner acknowledged a diagnosis from the Veteran's current treating orthopedic doctor's office that diagnosed the left knee as having arthritis. With the acknowledgement of a current disability the issue then shifts to whether there was an in-service incident and a nexus between the current disability and service. 

The Board finds, however, that the preponderance of the evidence is against a finding that the Veteran sustained the in-service injury he has alleged, which is based on multiple facts in the file. For example, the Veteran was treated for multiple complaints in service, such as pes planus (several times), genitourinary complaints (multiple times), athlete's feet, sore throat, otitis media, upper respiratory infection, dermatophytosis, laryngitis, and gastrointestinal symptoms, but was not treated for knee pain or a knee injury. 

The Board understands that the Veteran has reported that he did not want to get his Sergeant in trouble because he sustained the injury to his left knee while in a Jeep with the Sergeant driving. However, the lack of a knee injury is supported by other evidence in the file. In the Report of Medical Examination performed at separation, clinical evaluation of the lower extremities was normal. The separation examination had a "PULHES" profile. That profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). The Veteran's lower extremities were assigned a 1, which, again, is a high level of fitness. Such evidence tends to establish the Veteran did not have left knee problems at service discharge. 

Additionally, in a DD214, addressing the Veteran's "Korean Service," it specifically asked about "Wounds or other injuries received in action," and "none" was the answer. In Reports of Medical Examination, dated March 1985 and September 1987, clinical evaluations of the Veteran's lower extremities were normal at those times. In Reports of Medical History that the Veteran completed at those times in 1985 and 1987, he specifically denied ever having or having then, "Trick or 'locked knee.'" The 1985 and 1987 records were created approximately 30 years after service, and the Veteran specifically denied a past medical history involving his knee.

Thus, the separation examination, the DD214, and the March 1985 and September 1981 Reports of Medical Examination and Reports of Medical History, all tend to establish that the Veteran did not sustain an injury to his knee and did not have ongoing knee symptoms, as he claims to have had. The Board accords high probative value to the medical findings and the Veteran's report of his own medical history, as these documents were created contemporaneously with the time periods in question. 

Further supporting this conclusion are private medical records created prior to the Veteran's 2014 claim for service connection for the left knee. For example, a May 2001 record shows that the Veteran was diagnosed with internal derangement of the left knee. In addressing the history of this disability, the examiner wrote that the Veteran twisted his knee about one week prior and denied a specific injury. A June 2004 private medical record shows that the Veteran was being seen for left knee discomfort, and he reported a history of left knee discomfort beginning two years prior, when he stuck his left knee on a pipe. When addressing the Veteran's history, the physician noted that the Veteran had never had to be operated on in regard to his knees and that "[h]e worked and served in the army reserve for years. He was in the tank cor[ps] and artillery cor[ps] and engineers' cor[ps] all at varying times during his service." The examiner then wrote, "He has been otherwise essentially healthy." These post service treatment records tend to establish that the onset of the Veteran's left knee pain was in 2001. The Veteran spoke about his period of service with the physician he saw in 2004 and did not mention the left knee injury, which is evidence against a finding that the Veteran sustained an in-service left knee injury. It is reasonable to conclude that had the Veteran's left knee pain began in service, the Veteran would have mentioned it when discussing his service and left knee discomfort. 

The records discussed above, when read together, cause the Board to conclude that there was no in-service left knee injury as described by the Veteran. Thus, a disease or injury in service is not demonstrated.

The Veteran's diagnosis of arthritis is also a chronic disease under § 3.309(a) as noted above. Upon review of the record, the Board notes that the Veteran was not shown to have left knee arthritis in service, and was not diagnosed with the disease until decades after separation from service. In the May 2001 private medical record, the examiner noted that x-rays revealed "no bony abnormality." Thus, there is competent evidence that arthritis was not manifested within one year of service discharge, since it was not shown in 2001 when he underwent x-rays, which is close to 50 years after service. The evidence in the file does not support continuous symptomology in the many years between the Veteran's current disability and his military service. Therefore, the Veteran cannot be granted service connection for a chronic disease under the presumption established in 38 C.F.R. § 3.309(a).

The Board acknowledges that the Veteran has provided medical opinions that attribute the current left knee disability to an injury in service. The Board accords no probative value to these opinions, as the Board has made a finding of fact that there was no in-service left knee injury, and a medical opinion based on an inaccurate factual premise, has no probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal).

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of knee arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question. Doing so requires knowledge of the potential causes of arthritis and therefore is beyond the scope of knowledge of a lay person. In this case, the Veteran's current assertions regarding his arthritis being related to service are not sufficient to establish a relationship to service. The Board acknowledges the various lay statements of support from various individuals within the record, but again states that they also do not possess the specialized knowledge to determine the etiology of the Veteran's left knee disability. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for left knee arthritis. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee arthritis is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


